Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

In claim 14, line 2, the phrase “a tilted surface” was changed to --the tilted surface-- (the tilted surface of the curved sections is previously recited in claim 1, line 14).

In claim 15, line 2, the phrase “a tilted surface” was changed to --the tilted surface-- (the tilted surface of the curved sections is previously recited in claim 1, line 14).

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art fails to teach or suggest a drainage system for shoes including the combination of features claimed that includes both ends of each transverse drainage trough communicated with a respective curved section, so that the two ends of each of the transverse drainage troughs are not exposed on a side face of the outsole and are exposed on a top face of the plurality of curved sections, thereby hiding the two ends of each transverse drainage trough, and each of the curved sections is configured with a tilted surface directed to the heel portion of the outsole.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON M PRANGE whose telephone number is (571)270-5280.  The examiner can normally be reached on M-F 8:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on (571) 272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARON M PRANGE/Primary Examiner, Art Unit 3732